1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     MICHAEL W. WRIGHT,                          )    Case No. CV 17-7939-GW (JEM)
12                                               )
                         Petitioner,             )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     S. HATTAN,                                  )
15                                               )
                         Respondent.             )
16                                               )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21
     DATED: December 4, 2018
22                                                           GEORGE H. WU
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
